DETAILED ACTION
This office action is in response to the communication received on 02/09/2022 concerning application no. 16/767,009 filed on 05/26/2020.
Claims 1-27 are pending (Claims 1-15 are withdrawn and claims 16-27 are rejected).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Drawings
The drawings are objected to because:
Fig. 3, 5-6, 12, and 15: The drawings are objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings. Note: Fig. 15 is objected as the transducers are not presented in India ink drawings, or its equivalent that secures solid black lines.
Fig. 7: The y-axis amplitude on the graphs are missing units.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 2, recites “1th”. This should be amended to “1st” to ensure proper grammar.
Claim 18, line 2, recites “2rd”. This should be amended to “2nd” to ensure proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 16 is indefinite for the following reasons:
Line 9, recites “the waves of the incidental signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “waves of the incidental signal” is the same as the “titled cascaded waves” established in lines 5-6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the waves to be different.
Line 9, recites “the waves of the incidental signal”. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 is indefinite for the following reasons:
Lines 3-4, recite “1st…Mth transmission-reception events”. This claim element is indefinite. Claim 18 depends on claim 16, which establishes that M is the number of sub-apertures. The recitation as M as a transmission-reception event conflicts with the independent claim that establishes it as the number of sub-apertures. It would be unclear to one with ordinary skill in the art if M is transmission-reception events or sub-apertures.
For purposes of examination, the Office is considering the M to be a variable for sub-apertures.
Line 4, recites “subarrays”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “subarrays” is the same as the “number of sub-apertures” established in claim 16or is a separate and distinct feature. 
Line 5, recites “the mth
Line 5, recites “the mth transmission”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “mth transmission” is the same as the “Mth transmission-reception event” established in lines 3-4 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be different. Note: If they are the same, the letter “m” should be consistently used in lower case or upper case as the standard practice in mathematics is to use the same form consistently. Lower case and upper case of the same letter can be used to denote different variables or conditions and inconsistent use leads to lack of clarity.
Line 6, recites “                    
                        
                            
                                c
                            
                            
                                l
                                i
                            
                        
                        ·
                        
                            
                                s
                            
                            
                                k
                            
                        
                        (
                        t
                        )
                    
                . This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the symbol between the coefficient and the function is a dot product or a multiplication symbol.
For purposes of examination, the Office is considering the symbol to be a multiplication symbol.
Line 7, recites “                    
                        
                            
                                s
                            
                            
                                k
                            
                        
                        (
                        t
                        )
                    
                ”. This claim element is indefinite. It is unclear what this function represents. Line 8 establishes                     
                        
                            
                                s
                            
                            
                                n
                            
                        
                        (
                        t
                        )
                    
                 is a source signal. The subscript is different from the claim element in question and it would be unclear to one with ordinary skill in the art if these are the same functions.
For purposes of examination, the Office is considering the functions to be the same.
Line 8, recites “                    
                        
                            
                                c
                            
                            
                                l
                                i
                            
                        
                    
                ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the “l” in the subscript represents.
Line 9, recites “the coefficients of each cascaded wave”. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is indefinite for the following reasons:
Lines 2, recite “the polarity coefficients”. There is insufficient antecedent basis for this limitation in the claim.
Line 5, recites “a number of waves”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “number of waves” is the same as the “the number of cascaded waves” established in claim 16 or is a separate and distinct feature. 
Line 7, recites “the Hadamard matrix”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the Hadamard matrix is referring to the M X M Hadamard matrix or the 2 X 2 Hadamard matrix in the claim.
For purposes of examination, the Office is considering the Hadamard Matrix to be 2 X 2 matrix.
Lines 9, recites “the N column vectors”. There is insufficient antecedent basis for this limitation in the claim.

Claim 23 is indefinite for the following reasons:
Line 10, recites “the waves of the incidental signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “waves of the incidental signal” is the same as the “titled cascaded waves” established in lines 5-6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the waves to be different.
Line 10, recites “the waves of the incidental signal”. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 is indefinite for the following reasons:
Lines 1-2, recite “the polarity coefficients”. There is insufficient antecedent basis for this limitation in the claim.
Line 6, recites “a number of waves”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “number of waves” is the same as the “the number of cascaded waves” established in claim 23 or is a separate and distinct feature. 
Line 8, recites “the Hadamard matrix”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the Hadamard matrix is referring to the M X M Hadamard matrix or the 2 X 2 Hadamard matrix in the claim.
For purposes of examination, the Office is considering the Hadamard Matrix to be 2 X 2 matrix.
Lines 10, recites “the N column vectors”. There is insufficient antecedent basis for this limitation in the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “decoding the reflected signals to recover an output”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the conversion of signal information into an output. Such a decoding to obtain an output can, under broadest reasonable 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “transmitting an incident signal towards an object of interest; receiving sets of reflected signals from the object of interest; and wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M number of sub-apertures, wherein N= 2k and k is an integer, wherein M=2q and q is an integer, wherein the waves of the incident signal have predetermined polarities”. Signal transmission and reception and the organizing of signals into an array are a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 17 recites the following elements: “wherein each set of N waves contains at least two source signals”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution 

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 18 recites the following elements: “wherein the incident signal is expressed as follows:             
                
                    
                        X
                    
                    
                        C
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                X
                                            
                                            
                                                M
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                11
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                21
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                M
                                                1
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                12
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                22
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                M
                                                2
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ⋯
                                    
                                    
                                        ⋯
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        ⋯
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                1
                                                M
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                2
                                                M
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                            
                                
                                    
                                        ⋮
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                M
                                                M
                                            
                                        
                                        (
                                        t
                                        )
                                    
                                
                            
                        
                    
                
            
        where             
                
                    
                        X
                    
                    
                        1
                    
                
                ,
                
                    
                        X
                    
                    
                        2
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        X
                    
                    
                        M
                    
                
            
         represent transmitted signals for the 1st, 2nd,…, Mth transmission- reception events, and             
                
                    
                        x
                    
                    
                        11
                    
                
                
                    
                        t
                    
                
                ,
                 
                
                    
                        x
                    
                    
                        1
                        M
                    
                
                
                    
                        t
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        M
                        M
                    
                
                (
                t
                )
            
         represent the transmitted signals from subarrays, the transmitted signals in the mth transmission and nth subarray are given by             
                
                    
                        x
                    
                    
                        m
                        k
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        
                            
                                c
                            
                            
                                l
                                i
                            
                        
                    
                
                *
                
                    
                        s
                    
                    
                        k
                    
                
                (
                t
                )
                *
                δ
                (
                t
                -
                (
                i
                -
                1
                )
                *
                τ
                )
            
        ,where             
                
                    
                        s
                    
                    
                        n
                    
                
                
                    
                        t
                    
                
            
        is source signal of the nth subarray,             
                τ
            
         is preset delay added between waves,             
                
                    
                        c
                    
                    
                        l
                        i
                    
                
            
         is the coefficients of each cascaded wave”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 19 recites the following elements: “wherein the polarity coefficients of the waves from each sub-aperture are given by matrix             
                
                    
                        C
                    
                    
                        N
                    
                
                
                    
                        H
                    
                    
                        M
                    
                
            
         based on an M X M Hadamard matrix and Cascaded Dual- polarity Waves (CDW) matrix: wherein the CDW matrix is generated by determining a number of waves, N, transmitted in the incident signal; providing a 2 x 2 Hadamard matrix; repeating the Hadamard matrix to obtain a 2 x N first matrix; providing a 2 x N second matrix be taking each element in the 2 x N first 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 20 recites the following elements: “wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the decoding the reflected signals comprises CDW decoding process and Hadamard decoding process”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to utilizing matrices for decoding signals. That is, nothing in the claim element precludes the step from practically 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 21 is ineligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 17 rejection.
Claim 22 recites the following elements: “wherein the ultrasound imaging is 2D imaging or 3D imaging or 4D imaging”. This claim element is a mere data gathering and displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 22 is ineligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory computer-readable storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “decode the reflected signals to recover an output”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the conversion 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “transmit an incident signal towards an object of interest; receive sets of reflected signals from the object of interest; and wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M number of sub-apertures, wherein N= 2k and k is an integer, wherein M=2q and q is an integer, wherein the waves of the incident signal have predetermined polarities”. Signal transmission and reception and the organizing of signals into an array are a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 23 is ineligible.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 23 rejection.
Claim 24 recites the following elements: “wherein the polarity coefficients of the waves from each sub-aperture are given by matrix             
                
                    
                        C
                    
                    
                        N
                    
                
                
                    
                        H
                    
                    
                        M
                    
                
            
         based on an M X M Hadamard matrix and Cascaded Dual-polarity Waves (CDW) matrix: wherein the instructions when executed further cause a processor to 

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 23 rejection.
Claim 25 recites the following elements: “wherein an incident wave is diverging wave, and whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted”. This claim element is assigning polarity for signal transmission/reception and is for a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 25 is ineligible.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 23 rejection.
Claim 26 recites the following elements: “wherein the object of interest is tissue of a subject”. This claim element is a mere data gathering step that targets tissue which amounts to a pre-solution 

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory computer-readable storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the decoding the reflected signals comprises CDW decoding process and Hadamard decoding process”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to utilizing matrices for decoding signals. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 27 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale subject supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19, 21, 23-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (PGPUB No. US 2019/0261948).

Regarding claim 16, Gong teaches a method for ultrasound imaging, the method comprising: 
transmitting an incident signal towards an object of interest (Paragraph 0018-0020 teaches the transmission of ultrasound with transducer elements. Paragraph 0039 teaches a subject is imaged); 
receiving sets of reflected signals from the object of interest (Paragraph 0036 teaches that the signals are received. Paragraph 0039 teaches a subject is imaged); and 
decoding the reflected signals to recover an output (Paragraphs 0036-0037 teach that the signals are received and decoded), 
wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M number of sub-apertures (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Fig. 6 shows cascading waves), 
wherein N= 2k and k is an integer (Fig. 3 shows the transmissions to be 22), 
wherein M=2q and q is an integer (Fig. 3 shows the sub arrays represented by sources to be 22), 
wherein the waves of the incident signal have predetermined polarities (Paragraph 0029 teaches that the waves have polarities).


Gong further teaches a method, wherein each set of N waves contains at least two source signals (Figs. 4 and 6 shows the cascading waves are associated to multiple transmission elements).
	
Regarding claim 19, Gong teaches the method in claim 16, as discussed above.
Gong further teaches a method, wherein the polarity coefficients of the waves from each sub-aperture are given by matrix                         
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                        
                     based on an M X M Hadamard matrix and Cascaded Dual- polarity Waves (CDW) matrix (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Fig. 6 shows cascading waves. Paragraph 0029 teaches that the waves have polarities. Paragraphs 0022-0023 teaches tat the transmissions are coded based on the Hadamard matrix. Paragraph 0023 teaches the use of a 2k-th order matrix. That is based on k being larger than 2): 
wherein the CDW matrix is generated by 
determining a number of waves, N, transmitted in the incident signal (Fig. 3 shows the matrix with the transmissions); 
providing a 2 x 2 Hadamard matrix (Paragraph 0024 teaches that the Hadamard matrix is 2 X 2);
repeating the Hadamard matrix to obtain a 2 x N first matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2); 
providing a 2 x N second matrix be taking each element in the 2 x N first matrix to form a column vector and concatenating the N column vectors (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2. A Kronecker product operator is used in the calculation1); and 
providing a third 2 x N matrix by element wise multiplication of the 2 x N first matrix and the 2 x N second matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2).

Regarding claim 21, Gong teaches the method in claim 17, as discussed above.
Gong further teaches a method, wherein the decoding the reflected signals comprises CDW decoding process and Hadamard decoding process (Paragraph 0036-0037 teach that the received signals are decoded with the Hadamard matrix and the 2k-th order matrix is shown to be used in the decoding as well. Figs 4 and 6 show cascading waves are generated).

Regarding claim 23, Gong teaches a non-transitory computer readable storage medium comprising stored instruction (Paragraph 0044 teaches that the controller can be programmed to perform imaging) thereon, the instructions when executed cause a processor to: 
transmit an incident signal towards an object of interest (Paragraph 0018-0020 teaches the transmission of ultrasound with transducer elements. Paragraph 0039 teaches a subject is imaged);
receive sets of reflected signals from the object of interest (Paragraph 0036 teaches that the signals are received. Paragraph 0039 teaches a subject is imaged); and
decode the reflected signals to recover an output (Paragraphs 0036-0037 teach that the signals are received and decoded),
wherein the incident signal is an array comprised of sets of N number of titled cascaded waves and M number of sub-apertures (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Fig. 6 shows cascading waves), 
wherein N= 2k and k is an integer (Fig. 3 shows the transmissions to be 22),
wherein M=2q and q is an integer (Fig. 3 shows the sub arrays represented by sources to be 22),
wherein the waves of the incident signal have predetermined polarities (Paragraph 0029 teaches that the waves have polarities).

Regarding claim 24, Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
Gong further teaches a non-transitory computer readable storage medium of claim 23, wherein the polarity coefficients of the waves from each sub-aperture are given by matrix                         
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                        
                     based on an M X M Hadamard matrix and Cascaded Dual-polarity Waves (CDW) matrix (Fig. 3 shows an array with the transmissions and the number of virtual sources that are associated to sub-apertures. Paragraph 0026-0027 teaches the matrix is associated to sub-apertures and transmissions. Fig. 6 shows cascading waves. Paragraph 0029 teaches that the waves have polarities. Paragraphs 0022-0023 teaches tat the transmissions are coded based on the Hadamard matrix. Paragraph 0023 teaches the use of a 2k-th order matrix. That is based on k being larger than 2):
wherein the instructions when executed further cause a processor to generate the CDW matrix by 
determining a number of waves, N, transmitted in the incident signal (Fig. 3 shows the matrix with the transmissions); 
providing a 2 x 2 Hadamard matrix (Paragraph 0024 teaches that the Hadamard matrix is 2 X 2);
repeating the Hadamard matrix to obtain a 2 x N first matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2);
Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2. A Kronecker product operator is used in the calculation2); and
providing a third 2 x N matrix by element wise multiplication of the 2 x N first matrix and the 2 x N second matrix (Paragraph 0023 and 0025 teach that the 2k-th order matrix is based on a k value that is larger than 2).

Regarding claim 27, Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
Gong further teaches a non-transitory computer-readable storage medium, wherein the decoding the reflected signals comprises CDW decoding process and Hadamard decoding process (Paragraph 0036-0037 teach that the received signals are decoded with the Hadamard matrix and the 2k-th order matrix is shown to be used in the decoding as well. Figs 4 and 6 show cascading waves are generated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (PGPUB No. US 2019/0261948) further in view of Synnevag et al. ("Adaptive Beamforming Applied to Medical Ultrasound Imaging", August 2007, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 54 No. 8, pages 1606-1613).

Regarding claim 18, Gong teaches the method in claim 16, as discussed above.
Gong further teaches a method, wherein the incident signal is expressed as follows: 
                
                    
                        
                            X
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    M
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    11
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    21
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    M
                                                    1
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    12
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    22
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    M
                                                    2
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ⋯
                                        
                                        
                                            ⋯
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            ⋯
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                    M
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                    M
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ⋮
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    M
                                                    M
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    X
                                
                                
                                    M
                                
                            
                        
                     represent transmitted signals for the 1st, 2nd,…, Mth transmission- reception events, and                         
                            
                                
                                    x
                                
                                
                                    11
                                
                            
                            
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    1
                                    M
                                
                            
                            
                                
                                    t
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    M
                                    M
                                
                            
                            (
                            t
                            )
                        
                     represent the transmitted signals from subarrays (Fig. 3 shows the multiple transmissions with various subarrays and multiple transmission points. Paragraphs 0026-0027 teaches that the matrix shows the multiple transmission events and the ultrasound sources).
However, Gong is silent regarding a method, the transmitted signals in the mth transmission and nth subarray are given by 
                
                    
                        
                            x
                        
                        
                            m
                            k
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                    
                    *
                    
                        
                            s
                        
                        
                            k
                        
                    
                    (
                    t
                    )
                    *
                    δ
                    (
                    t
                    -
                    (
                    i
                    -
                    1
                    )
                    *
                    τ
                    )
                
            ,
where                         
                            
                                
                                    s
                                
                                
                                    n
                                
                            
                            
                                
                                    t
                                
                            
                        
                    is source signal of the nth subarray,                         
                            τ
                        
                     is preset delay added between waves,                         
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                     is the coefficients of each cascaded wave.
In an analogous imaging field of endeavor, regarding the transmission of ultrasound waves, Synnevag teaches a method, the transmitted signals in the mth transmission and nth subarray are given by 
                
                    
                        
                            x
                        
                        
                            m
                            k
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                    
                    *
                    
                        
                            s
                        
                        
                            k
                        
                    
                    (
                    t
                    )
                    *
                    δ
                    (
                    t
                    -
                    (
                    i
                    -
                    1
                    )
                    *
                    τ
                    )
                
            ,
where                         
                            
                                
                                    s
                                
                                
                                    n
                                
                            
                            
                                
                                    t
                                
                            
                        
                    is source signal of the nth subarray,                         
                            τ
                        
                     is preset delay added between waves,                         
                            
                                
                                    c
                                
                                
                                    l
                                    i
                                
                            
                        
                     is the coefficients of each cascaded wave (Eq. 1 shows the use of the signal                         
                            
                                
                                    s
                                
                                
                                    p
                                
                            
                            
                                
                                    t
                                
                            
                        
                    , the use of a dirac delta impulse with a delay                         
                            τ
                        
                    , and the coefficient                         
                            
                                
                                    r
                                
                                
                                    m
                                    ,
                                    p
                                
                            
                        
                    . The summation of the variables are done for the M elements for an observed wavefield with various signals. Fig. 1 and 6 show the divergence of the ultrasound waves).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Synnevag’s teaching of the transmission of an ultrasound beam with an impulse. This modified method would allow a user to improve the image quality and the contrast, and resolution (Abstract of Synnevag). Furthermore, the modified method increases the robustness and provides reliable amplitude estimates (Conclusion of Synnevag).

Claims 20-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (PGPUB No. US 2019/0261948) further in view of Demene et al. ("Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly Increases Doppler and fUltrasound Sensitivity", November 2015, IEEE Transactions on Medical Imaging, Vol. 34 No. 11, pages 2271-2285).

Regarding claim 20, Gong teaches the method in claim 16, as discussed above.
	Gong further teaches a method, wherein an incident wave is diverging wave (Paragraph 0021 teaches that the ultrasound that is transmitted is diverging).
	However, Gong is silent regarding a method, whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted.
	In an analogous imaging field of endeavor, regarding the transmission and control of diverging ultrasound waves, Demene teaches a method, whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted (Paragraph 6 of the “Introduction” section on page 2272 teaches that the ultrasound planes can be tilted and diverged in order to visualize the blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Demene’s teaching of a diverging wave that is tilted based 

Regarding claim 22, Gong teaches the method in claim 17, as discussed above.
	However, Gong is silent regarding a method, wherein the ultrasound imaging is 2D imaging or 3D imaging or 4D imaging.
	In an analogous imaging field of endeavor, regarding the transmission and control of diverging ultrasound waves, Demene teaches a method, wherein the ultrasound imaging is 2D imaging or 3D imaging or 4D imaging (Footnote 1 on page 2274 teaches that the concepts can be applied to 4D imaging and 3D imaging).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Demene’s teaching of imaging that is 2D, 3D, or 4D imaging. This modified method would provide the user with improved discrimination between blood and tissue (Abstract of Demene). Furthermore, the modification allows for neonate brain imaging, liver or kidney Doppler imaging (Abstract of Demene).

Regarding claim 25, Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
	Gong further teaches a non-transitory computer-readable storage medium, wherein an incident wave is diverging wave (Paragraph 0021 teaches that the ultrasound that is transmitted is diverging).
	However, Gong is silent regarding a non-transitory computer-readable storage medium, whether the diverging wave is tilted or not depends on information of tissue of a subject to be extracted.
	In an analogous imaging field of endeavor, regarding the transmission and control of diverging ultrasound waves, Demene teaches a non-transitory computer-readable storage medium, whether the Paragraph 6 of the “Introduction” section on page 2272 teaches that the ultrasound planes can be tilted and diverged in order to visualize the blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Demene’s teaching of a diverging wave that is tilted based on tissue information. This modified apparatus would provide the user with improved discrimination between blood and tissue (Abstract of Demene). Furthermore, the modification allows for neonate brain imaging, liver or kidney Doppler imaging (Abstract of Demene).

Regarding claim 26, Gong teaches the non-transitory computer-readable storage medium in claim 23, as discussed above.
While Gong teaches imaging a subject, Gong is silent regarding a non-transitory computer-readable storage medium, wherein the object of interest is tissue of a subject.
	In an analogous imaging field of endeavor, regarding the transmission and control of diverging ultrasound waves, Demene teaches a non-transitory computer-readable storage medium, wherein the object of interest is tissue of a subject (Paragraph 6 of the “Introduction” section on page 2272 teaches that the ultrasound imaging is able to visualizing blood blow with ultrafast imaging).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong with Demene’s teaching of a subject with tissue. This modified apparatus would provide the user with improved discrimination between blood and tissue (Abstract of Demene). Furthermore, the modification allows for neonate brain imaging, liver or kidney Doppler imaging (Abstract of Demene).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maslak et al. (US Patent No. 5,148,810): Teaches the delaying of transmission signals with Dirac impulse functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kronecker product: The Kronecker product is an operation that transforms two matrices into a larger matrix that contains all the possible products of the entries of the two matrices. (Link: https://www.statlect.com/matrix-algebra/Kronecker-product)
        2 Kronecker product: The Kronecker product is an operation that transforms two matrices into a larger matrix that contains all the possible products of the entries of the two matrices. (Link: https://www.statlect.com/matrix-algebra/Kronecker-product)